DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/1/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-39 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 1/4/2022, 1/4/2022, 1/4/2022, 1/4/2022, 1/4/2022, 1/4/2022, 2/10/2022, 3/10/2022, 3/24/2022, 4/28/2022, 8/3/2022 and 9/1/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 6/21/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the number of words is not within the range 50 to 150.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“on-board computer device” in claim 6,
“on-board computer device” in claim 19, and
“on-board computer device” in claim 32.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37 and 39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, 13, 14, 29, 30, 31, 32, 33, 35, 37, 38, 39, 40, 41, 42 of U.S. Patent No. 10555290 in view of Bonner US 8396475.

As to claim 1:
U.S. Patent No. 10555290 discloses:
U.S. Patent Application 17/353232
U.S. Patent No. 10555290
A method comprising:

receiving, from one or more first communication devices, a message;





transmitting, to a second communication device via a first cell of a first cell group, a first random access preamble;














transmitting, via a second cell of a second cell group, a second random access preamble;

transmitting, to the second communication device via the first cell group and based on the message, an indication of a request associated with ... data;

receiving, via the first cell group and the second cell group, the ...data; and


transmitting the ... data to at least one communication device of the one or more first communication devices.
A method comprising: 

receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, 


transmitting, to a second communication device via a first cell, a first random access preamble; 

receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; 

transmitting, via the second cell group, a second random access preamble; 


transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; 

receiving, via the first cell group and the second cell group, a plurality of packets; and 

transmitting the plurality of packets to at least one communication device of the one or more first communication devices. (claim 1)

      
U.S. Patent No. 10555290  as described above does not explicitly teach:
application

However, Bonner further teaches an information/data/audio/video capability which includes:
application
(“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
(where
“information, data, audio, video” maps to “application”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information/data/audio/video capability of Bonner into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the information/data/audio/video capability as taught by the MS of Bonner, the benefits of improved reception of calls (Bonner; col. 14, lines 29-43) are achieved.

As to claim 2:
U.S. Patent No. 10555290 discloses:
further comprising associating the one or more first communication devices with an automobile, wherein the method is performed using electrical power provided by at least one battery installed in the automobile.
(“The method of claim 1, further comprising associating the one or more first communication devices with an automobile.”; claim 2)
(“The method of claim 2, wherein the method is performed using electrical power provided by at least one battery installed in the automobile.”; claim 3)

As to claim 3:
U.S. Patent No. 10555290 discloses:
		wherein the message is at least one of:
an electrical signal generated by a communication device of the one or more first communication devices; or
generated after receiving an input, from a user via an input console in an automobile, of a communication device of the one or more first communication devices.
(“The method of claim 1, wherein the at least one first message is an electrical signal generated by a communication device of the one or more first communication devices.”; claim 4)
(“The method of claim 5, wherein the input is received from an input console in an automobile.”; claim 6)

As to claim 4:
U.S. Patent No. 10555290 discloses:
	wherein a short range wireless technology is used for at least one of:
the receiving the message; or
(“The method of claim 1, wherein the receiving the at least one first message is via a short range wireless technology.”; claim 8)

U.S. Patent No. 10555290 as described above does not explicitly teach:
the transmitting the application data.

However, Bonner further teaches an information/data/audio/video capability which includes:
the transmitting the application data.
 (“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information/data/audio/video capability of Bonner into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the information/data/audio/video capability as taught by the MS of Bonner, the benefits of improved reception of calls (Bonner; col. 14, lines 29-43) are achieved.

As to claim 5:
U.S. Patent No. 10555290 discloses:
wherein the transmitting the indication of the request associated with application data is via a radio bearer, and wherein the indication of the request associated with application data is configured to trigger an establishment of a connection with one or more servers.
(“The method of claim 1, wherein the transmitting the indication of the request to the one or more servers is via a radio bearer, and wherein the indication of the request to the one or more servers is configured to trigger an establishment of a connection with the one or more servers.”; claim 9)

As to claim 6:
U.S. Patent No. 10555290 discloses:
wherein a communication device of the one or more first communication devices is an on-board computer device configured to receive an input from a user via one or more external devices.
(“The method of claim 1, wherein a communication device of the one or more first communication devices is an on-board computer device configured to receive an input from a user via one or more external devices.”; claim 10)

As to claim 7:
U.S. Patent No. 10555290 discloses:
wherein the method is performed by an automobile communication device.
(“The method of claim 1, wherein the method is performed by an automobile communication device.”; claim 11)

As to claim 8:
U.S. Patent No. 10555290 discloses:
wherein the message comprises a packet generated by a communication device of the one or more first communication devices.
(“wherein the at least one first message comprises a packet generated by a communication device of the one or more first communication devices.”; claim 12)

As to claim 9:
U.S. Patent No. 10555290 discloses:
wherein the one or more first communication devices comprises at least one of:
a navigation system;
an entertainment system with a display;
a radio system;
an audio system;
a sensor system; or
an automobile control system.
(“The method of claim 1, wherein the one or more first communication devices comprises at least one of: a navigation system; an entertainment system with a display; a radio system; an audio system; a sensor system; or an automobile control system.”; claim 13)

As to claim 10:
U.S. Patent No. 10555290 discloses:
wherein the second communication device is a base station, an eNodeB, a wireless communicator, or a relay node.
(“The method of claim 1, wherein the second communication device is a base station, an eNodeB, a wireless communicator, or a relay node.”; claim 14)

As to claim 11:
U.S. Patent No. 10555290 discloses:
wherein the first cell group is associated with first uplink transmission timing and the second cell group is associated with second uplink transmission timing.
(“A method comprising: receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, transmitting, to a second communication device via a first cell, a first random access preamble; receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; transmitting, via the second cell group, a second random access preamble; transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; receiving, via the first cell group and the second cell group, a plurality of packets; and transmitting the plurality of packets to at least one communication device of the one or more first communication devices.”; claim 1)

As to claim 13:
U.S. Patent No. 10555290 discloses:
wherein the indication indicates one or more servers. 
(“A method comprising: receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, transmitting, to a second communication device via a first cell, a first random access preamble; receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; transmitting, via the second cell group, a second random access preamble; transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; receiving, via the first cell group and the second cell group, a plurality of packets; and transmitting the plurality of packets to at least one communication device of the one or more first communication devices.”; claim 1)

As to claim 14:
U.S. Patent No. 10555290 discloses:
U.S. Patent Application 17/353232
U.S. Patent No. 10555290
A communication device comprising:

 one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the communication device to: 

receive, from one or more first communication devices, a message; 




transmit, to a second communication device via a first cell of a first cell group, a first random access preamble; 












transmit, to the second communication device via the first cell group and based on the message, an indication of a request associated with ... data; 

transmit, via a second cell of a second cell group, a second random access preamble; 

receive, via the first cell group and the second cell group, the ... data; and 

transmit the ... data to at least one communication device of the one or more first communication devices.

A communication device comprising:

 one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the communication device to: 

receive, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, 

transmit, to a second communication device via a first cell, a first random access preamble; receive, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; 

transmit, to the second communication device via the first cell group, an indication of the request to the one or more servers; 


transmit, via the second cell group, a second random access preamble; 


receive, via the first cell group and the second cell group, a plurality of packets; and 
transmit the plurality of packets to at least one communication device of the one or more first communication devices. (claim 29)

      
U.S. Patent No. 10555290  as described above does not explicitly teach:
application

However, Bonner further teaches an information/data/audio/video capability which includes:
application
(“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
(where
“information, data, audio, video” maps to “application”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information/data/audio/video capability of Bonner into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the information/data/audio/video capability as taught by the MS of Bonner, the benefits of improved reception of calls (Bonner; col. 14, lines 29-43) are achieved.

As to claim 15:
U.S. Patent No. 10555290 discloses:
further comprising associating the one or more first communication devices with an automobile, wherein the method is performed using electrical power provided by at least one battery installed in the automobile.
(“The method of claim 1, further comprising associating the one or more first communication devices with an automobile.”; claim 30)
(“The method of claim 2, wherein the method is performed using electrical power provided by at least one battery installed in the automobile.”; claim 31)

As to claim 16:
U.S. Patent No. 10555290 discloses:
		wherein the message is at least one of:
an electrical signal generated by a communication device of the one or more first communication devices; or
generated after receiving an input, from a user via an input console in an automobile, of a communication device of the one or more first communication devices.
(“The method of claim 1, wherein the at least one first message is an electrical signal generated by a communication device of the one or more first communication devices.”; claim 32)
(“The method of claim 5, wherein the input is received from an input console in an automobile.”; claim 33)
	
As to claim 17:
U.S. Patent No. 10555290 discloses:
	wherein a short range wireless technology is used for at least one of:
the receiving the message; or
(“The method of claim 1, wherein the receiving the at least one first message is via a short range wireless technology.”; claim 35)

U.S. Patent No. 10555290  as described above does not explicitly teach:
the transmitting the application data.

However, Bonner further teaches an information/data/audio/video capability which includes:
the transmitting the application data.
 (“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information/data/audio/video capability of Bonner into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the information/data/audio/video capability as taught by the MS of Bonner, the benefits of improved reception of calls (Bonner; col. 14, lines 29-43) are achieved.

As to claim 18:
U.S. Patent No. 10555290 discloses:
wherein the transmitting the indication of the request associated with application data is via a radio bearer, and wherein the indication of the request associated with application data is configured to trigger an establishment of a connection with one or more servers.
(“The method of claim 1, wherein the transmitting the indication of the request to the one or more servers is via a radio bearer, and wherein the indication of the request to the one or more servers is configured to trigger an establishment of a connection with the one or more servers.”; claim 37)

As to claim 19:
U.S. Patent No. 10555290 discloses:
wherein a communication device of the one or more first communication devices is an on-board computer device configured to receive an input from a user via one or more external devices.
(“The method of claim 1, wherein a communication device of the one or more first communication devices is an on-board computer device configured to receive an input from a user via one or more external devices.”; claim 38)

As to claim 20:
U.S. Patent No. 10555290 discloses:
wherein the method is performed by an automobile communication device.
(“The method of claim 1, wherein the method is performed by an automobile communication device.”; claim 39)

As to claim 21:
U.S. Patent No. 10555290 discloses:
wherein the message comprises a packet generated by a communication device of the one or more first communication devices.
(“wherein the at least one first message comprises a packet generated by a communication device of the one or more first communication devices.”; claim 40)

As to claim 22:
U.S. Patent No. 10555290 discloses:
wherein the one or more first communication devices comprises at least one of:
a navigation system;
an entertainment system with a display;
a radio system;
an audio system;
a sensor system; or
an automobile control system.
(“The method of claim 1, wherein the one or more first communication devices comprises at least one of: a navigation system; an entertainment system with a display; a radio system; an audio system; a sensor system; or an automobile control system.”; claim 41)

As to claim 23:
U.S. Patent No. 10555290 discloses:
wherein the second communication device is a base station, an eNodeB, a wireless communicator, or a relay node.
(“The method of claim 1, wherein the second communication device is a base station, an eNodeB, a wireless communicator, or a relay node.”; claim 42)

As to claim 24:
U.S. Patent No. 10555290 discloses:
wherein the first cell group is associated with first uplink transmission timing and the second cell group is associated with second uplink transmission timing.
(“A method comprising: receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, transmitting, to a second communication device via a first cell, a first random access preamble; receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; transmitting, via the second cell group, a second random access preamble; transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; receiving, via the first cell group and the second cell group, a plurality of packets; and transmitting the plurality of packets to at least one communication device of the one or more first communication devices.”; claim 29)

As to claim 26:
U.S. Patent No. 10555290 discloses:
wherein the indication indicates one or more servers. 
(“A method comprising: receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, transmitting, to a second communication device via a first cell, a first random access preamble; receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; transmitting, via the second cell group, a second random access preamble; transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; receiving, via the first cell group and the second cell group, a plurality of packets; and transmitting the plurality of packets to at least one communication device of the one or more first communication devices.”; claim 29)

As to claim 27:
U.S. Patent No. 10555290 discloses:
U.S. Patent Application 17/353232
U.S. Patent No. 10555290
A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a communication device, configure the communication device to:

receive, from one or more first communication devices, a message;





transmit, to a second communication device via a first cell of a first cell group, a first random access preamble;


transmit, to the second communication device via the first cell group and based on the message, an indication of a request associated with ... data;






transmit, via a second cell of a second cell group, a second random access preamble;






receive, via the first cell group and the second cell group, the ... data; and


transmit the ... data to at least one communication device of the one or more first communication devices.
A method comprising: 





receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, 

transmitting, to a second communication device via a first cell, a first random access preamble; 

receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; 

transmitting, via the second cell group, a second random access preamble;

 transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; 

receiving, via the first cell group and the second cell group, a plurality of packets; and 

transmitting the plurality of packets to at least one communication device of the one or more first communication devices. (claim 1)

      
U.S. Patent No. 10555290  as described above does not explicitly teach:
application

However, Bonner further teaches an information/data/audio/video capability which includes:
application
(“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
(where
“information, data, audio, video” maps to “application”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information/data/audio/video capability of Bonner into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the information/data/audio/video capability as taught by the MS of Bonner, the benefits of improved reception of calls (Bonner; col. 14, lines 29-43) are achieved.

As to claim 28:
U.S. Patent No. 10555290 discloses:
further comprising associating the one or more first communication devices with an automobile, wherein the method is performed using electrical power provided by at least one battery installed in the automobile.
(“The method of claim 1, further comprising associating the one or more first communication devices with an automobile.”; claim 2)
(“The method of claim 2, wherein the method is performed using electrical power provided by at least one battery installed in the automobile.”; claim 3)

As to claim 29:
U.S. Patent No. 10555290 discloses:
		wherein the message is at least one of:
an electrical signal generated by a communication device of the one or more first communication devices; or
generated after receiving an input, from a user via an input console in an automobile, of a communication device of the one or more first communication devices.
(“The method of claim 1, wherein the at least one first message is an electrical signal generated by a communication device of the one or more first communication devices.”; claim 4)
(“The method of claim 5, wherein the input is received from an input console in an automobile.”; claim 6)

As to claim 30:
U.S. Patent No. 10555290 discloses:
	wherein a short range wireless technology is used for at least one of:
the receiving the message; or
(“The method of claim 1, wherein the receiving the at least one first message is via a short range wireless technology.”; claim 8)

U.S. Patent No. 10555290  as described above does not explicitly teach:
the transmitting the application data.

However, Bonner further teaches an information/data/audio/video capability which includes:
the transmitting the application data.
 (“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information/data/audio/video capability of Bonner into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the information/data/audio/video capability as taught by the MS of Bonner, the benefits of improved reception of calls (Bonner; col. 14, lines 29-43) are achieved.

As to claim 31:
U.S. Patent No. 10555290 discloses:
wherein the transmitting the indication of the request associated with application data is via a radio bearer, and wherein the indication of the request associated with application data is configured to trigger an establishment of a connection with one or more servers.
(“The method of claim 1, wherein the transmitting the indication of the request to the one or more servers is via a radio bearer, and wherein the indication of the request to the one or more servers is configured to trigger an establishment of a connection with the one or more servers.”; claim 9)

As to claim 32:
U.S. Patent No. 10555290 discloses:
wherein a communication device of the one or more first communication devices is an on-board computer device configured to receive an input from a user via one or more external devices.
(“The method of claim 1, wherein a communication device of the one or more first communication devices is an on-board computer device configured to receive an input from a user via one or more external devices.”; claim 10)
	
As to claim 33:
U.S. Patent No. 10555290 discloses:
wherein the method is performed by an automobile communication device.
(“The method of claim 1, wherein the method is performed by an automobile communication device.”; claim 11)

As to claim 34:
U.S. Patent No. 10555290 discloses:
wherein the message comprises a packet generated by a communication device of the one or more first communication devices.
(“wherein the at least one first message comprises a packet generated by a communication device of the one or more first communication devices.”; claim 12)

As to claim 35:
U.S. Patent No. 10555290 discloses:
wherein the one or more first communication devices comprises at least one of:
a navigation system;
an entertainment system with a display;
a radio system;
an audio system;
a sensor system; or
an automobile control system.
(“The method of claim 1, wherein the one or more first communication devices comprises at least one of: a navigation system; an entertainment system with a display; a radio system; an audio system; a sensor system; or an automobile control system.”; claim 13)

As to claim 36:
U.S. Patent No. 10555290 discloses:
wherein the second communication device is a base station, an eNodeB, a wireless communicator, or a relay node.
(“The method of claim 1, wherein the second communication device is a base station, an eNodeB, a wireless communicator, or a relay node.”; claim 14)

As to claim 37:
U.S. Patent No. 10555290 discloses:
wherein the first cell group is associated with first uplink transmission timing and the second cell group is associated with second uplink transmission timing.
(“A method comprising: receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, transmitting, to a second communication device via a first cell, a first random access preamble; receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; transmitting, via the second cell group, a second random access preamble; transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; receiving, via the first cell group and the second cell group, a plurality of packets; and transmitting the plurality of packets to at least one communication device of the one or more first communication devices.”; claim 1)

As to claim 39:
U.S. Patent No. 10555290 discloses:
wherein the indication indicates one or more servers. 
(“A method comprising: receiving, from one or more first communication devices, at least one first message indicating a request to one or more servers; based on the at least one first message, transmitting, to a second communication device via a first cell, a first random access preamble; receiving, from the second communication device, at least one first control message comprising configuration parameters of a first cell group and configuration parameters of a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; transmitting, via the second cell group, a second random access preamble; transmitting, to the second communication device via the first cell group, an indication of the request to the one or more servers; receiving, via the first cell group and the second cell group, a plurality of packets; and transmitting the plurality of packets to at least one communication device of the one or more first communication devices.”; claim 1)

Claim(s) 12, 25 and 38 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10555290 in view of Bonner US 8396475 and in further view of Wu et al. US 20140185595 (U.S. Patents citation #38 listed on IDS dated 1/4/2022).

As to claim 12:
U.S. Patent No. 10555290 as described above does not explicitly teach:
wherein the transmitting the application data is via at least one of: a wire; or a connector.

However, Wu et al. further teaches a connector/wired/voice capability which includes:
application
(“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
(where
“information, data, audio, video” maps to “application”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the connector/wired/voice capability of Wu into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the connector/wired/voice capability as taught by the UE of Wu et al., the benefits of improved quality of service (Wu et al.; 0001) are achieved.

As to claim 25:
U.S. Patent No. 10555290 as described above does not explicitly teach:
wherein the transmitting the application data is via at least one of: a wire; or a connector.

However, Wu et al. further teaches a connector/wired/voice capability which includes:
application
(“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
(where
“information, data, audio, video” maps to “application”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the connector/wired/voice capability of Wu into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the connector/wired/voice capability as taught by the UE of Wu et al., the benefits of improved quality of service (Wu et al.; 0001) are achieved.

As to claim 38:
U.S. Patent No. 10555290  as described above does not explicitly teach:
wherein the transmitting the application data is via at least one of: a wire; or a connector.

However, Wu et al. further teaches a connector/wired/voice capability which includes:
application
(“Alternatively, the MS 1202 and a device 1202c may be enabled to communicate via a short-range wireless communication link, such as BLUETOOTH. For example, a BLUETOOTH SIM Access Profile may be provided in an automobile (e.g., device 1202c) that communicates with the SIM in the MS 1202 to enable the automobile's communications system to pull information from the MS 1202. The BLUETOOTH communication system in the vehicle becomes an "embedded phone" that employs an antenna associated with the automobile. The result is improved reception of calls made in the vehicle. As one of ordinary skill in the art would recognize, an automobile is one example of the device 1202c. There may be an endless number of devices 1202c that use the SIM within the MS 1202 to provide services, information, data, audio, video, etc. to end users.”; Bonner; col. 14, lines 29-43)
(where
“information, data, audio, video” maps to “application”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the connector/wired/voice capability of Wu into U.S. Patent No. 10555290. By modifying the packet of U.S. Patent No. 10555290 to include the connector/wired/voice capability as taught by the UE of Wu et al., the benefits of improved quality of service (Wu et al.; 0001) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20110310851 – teaches application associated with first RAT and second RAT (see para. 0134).
US 20130028069 – teaches an application request associated with secondary RAT (see para. 0086).
US 20110059777 – teaches request associated with keyboard (see para. 0136).
US 20140341109 – teaches a request for video/data to be sent to an application server (see para. 0555).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464